Exhibits 5 and 23.2 OPINION OF DAVIS POLK & WARDWELL LLP August 10, 2009 CIGNA Corporation Two Liberty Place, TL17A 1601 Chestnut Street Philadelphia, PA19192 Ladies and Gentlemen: We have acted as counsel for CIGNA Corporation, a Delaware company (the “Company”) in connection with the Registration Statement on Form S-3 (the “Registration Statement”) filed by the Company with the Securities and Exchange Commission pursuant to the Securities Act of 1933, as amended (the “Securities Act”), for the registration of the sale from time to time of (i) (a) shares of common stock, par value $0.25 per share (the “Common Stock”) of the Company; (b) shares of preferred stock, par value $1.00 per share (the “Preferred Stock”) of the Company; (c) the Company’s senior debt securities, subordinated debt securities and junior subordinated debt securities (collectively, the “Debt Securities”), which may be issued pursuant to a senior debt indenture, between the Company and U.S. Bank National Association, as trustee (the “Debt Trustee”) (the “Senior
